Title: To Benjamin Franklin from Robert R. Livingston, 28 November 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Dr. Sir
Philadelphia 28th. Novr 1781
I shd inform you that congress have discharged the commission for negotiating a treaty of commerce with great Britain & taken that burden from Mr. Adams’s Sholders—that in compt. [compliment] to the Marquis La fayette they have made him the bearer of Letter to the King of France of which I enclose a copy. That in answer to your favor of the 11th. June they have passed the enclosed resolution. Mr. Morris will write to you on this subject & enable you to discharge the bills— Shd. France send a fleet out next spring it would be advantagious to have them unencumbered with such orders as may prevent their taking advantage of circumstances. This has unhappily prevented this campaign from being absolutely decisive. But neither this or any other great object can escape your observation bent as it is upon promoting the happyness of your country—
His Excellency Docr FranklinDr. Letter to Docr Franklin 28th Novr 1781.
